I concur in the opinion of Justice Lawlor and in the judgment of affirmance. But the instructions numbered 1, 2, and 3 would not be full or complete with the addition of the single statement that the parties must be uncertain as to the location of the true line at the time they agree upon a line beween the lands occupied by them, respectively. The instructions lacked other elements essential to such a fixing of the boundary and to the proper information of the jury. There should be no difficulty in framing a correct and full instruction on the subject. The law has been the subject of many decisions and will be found fully stated in Schwab v. Donovan, 165 Cal. 363, [132 P. 447]; Price v. De Reyes, 161 Cal. 486, [119 P. 893]; Loustalot v. McKeel, 157 Cal. 641, [108 P. 707]; Lewis v. Ogram, 149 Cal. 508, [117 Am. St. Rep. 151, 10 L.R.A. (N.S.) 610, 87 P. 60]; Young v. Blakeman, 153 Cal. 481, [95 P. 888]; and Grants Pass etc. Co. v. Brown,168 Cal. 459, [143 P. 754]. *Page 570